Citation Nr: 1414813	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-11 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for peripheral artery disease of the left lower extremity.

2.  Entitlement to service connection for peripheral artery disease of the right lower extremity.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to February 1985 and from September 2004 to September 2005.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran later appeared before the undersigned in April 2012 and delivered sworn testimony via video conference hearing in Muskogee, Oklahoma.


FINDING OF FACT

A private physician has linked the Veteran's peripheral artery disease of the left lower and right lower extremity to his active service or shortly thereafter.


CONCLUSIONS OF LAW

1.  Service connection for peripheral artery disease of the left lower extremity is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Service connection for peripheral artery disease of the right lower extremity is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In light of the favorable decision to grant the Veteran's claim, any deficiency as to VA's duties to notify and assist or as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.

Applicable Laws

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 495-498 (1997). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

At his April 2012 Board hearing the Veteran indicated that his peripheral artery disease had begun in September 2004 during service while stationed in Germany.  He stated that at that time he had pain and swelling in his legs every time he walked.  He sought treatment which consisted of MRIs, X-rays, and pain pills for inflammation and swelling; he was diagnosed with varicose veins.  He stated that he was diagnosed with peripheral artery disease in 2007 and eventually underwent surgery.  The Veteran essentially indicated that regardless of whatever diagnosis it was called during service, the symptomatology had continued to be the same subsequent to service.  

The service treatment records from the Veteran's second period of service beginning in October 2004 note multiple complaints of lower extremity complaints, including swelling.  In August 2005 the Veteran was assessed with varicose veins.  Physical profiles dated in October 2004 and August 2005 reflected a rating of 3 for the Veteran's lower extremities.

A November 2006 reserve record showed an abnormality in the right leg.

A November 2006 VA record revealed decreased pulses of the legs.

A February 2007 VA treatment records showed an enlarged right leg.  The assessment was venous obstruction.  That record also noted that (an old study) a September 15, 2004, medical record had noted obstruction of the right lesser saphenous vein.

Private treatment records reveal that the Veteran was diagnosed with peripheral artery disease in August 2008 (following workup in May 2008).  In August 2008 the Veteran underwent left femoral-popliteal bypass with reverse saphenous vein bypass surgery.

Private treatment records from show that the Veteran had angioplasty of the right superficial femoral artery on February 10, 2009.

In an April 2009 letter, the Veteran's private physician (AB, DO, Board Certified in Cardiovascular Medicine) stated as follows:

I was asked to review the file for [the Veteran] with reference to the peripheral vascular disease.  As you know, [the Veteran] has had several years of chronic lower extremity swelling.  Workups in the past have revealed varicose veins as the most likely the culprit to his lower extremity swelling and superficial pain.  However, it also appears that [the Veteran] has had evidence of peripheral artery disease on physical examination that was adequately evaluated.  On 05 August 2005, the physical exam that was taken at the orthopedic clinic revealed palpable pulses in [ ] both the dorsalis pedis and posterior tibial artery territories with normal capillary refill.

However, re-evaluation on 03 November 2006 by [Dr. SA] showed that the [Veteran] had diminished pulses in his feet with decreased perfusion as evidenced by the change in temperature.  Dr. A was concerned for arterial obstruction and ankle-brachial index was ordered.  I do not see the results of that test in the [Veteran's] chart.

Again, on 15 October 2007, while being seen at the vascular surgery clinic for lower extremity edema and pain, the [Veteran] was noted to have an abnormal ankle-brachial index.  No further workup was performed.

In summary, the [Veteran's] chart shows an
obvious change in physical exam from August 2005 to November 2006 when his distal pulses were found to be diminished on palpation.  The only documented ankle-brachial index was performed in October of 2007 and was found to be abnormal.  No further invasive workup was performed.  It appears that the [Veteran's] peripheral artery disease may have been overshadowed by his venous disease as the physical exams and multiple ultrasound studies revealed the obvious diagnosis of chronic venous insufficiency and varicosities.  However, it does seem that the documentation that has been provided demonstrates that the onset of significant peripheral arterial disease occurred between August 2005 and November 2006.

After a review of the evidence of record, the Board finds that service connection for peripheral artery disease of the left lower and right lower extremity should be granted.  Considerable attention is given to Dr. AB's April 2009 opinion that has essentially indicated that the Veteran's peripheral artery disease of the left lower and right lower extremity had its onset during his active service (or shortly thereafter).  As for its probative value, Dr. AB's April 2009 opinion contained an extensive and detailed review of the Veteran's medical records, including specific references to multiple clinical findings from those records.  Dr. AB's April 2009 opinion is essentially uncontradicted and contains a sound explanation and rationale as to why it was likely that the Veteran's peripheral artery disease was not diagnosed earlier that it was, including during service.

The Board has also considered the Veteran's credible Board hearing testimony wherein he stated that regardless of whatever diagnosis his lower extremities may have had during service, the symptomatology had continued to be the same subsequent to service.  These statements, in the Board's view, support the Veteran's assertions in this case and also tends bolster the opinion of Dr. AB.  

Resolving any doubt in the Veteran's favor, service connection for peripheral artery disease of the left lower and right lower extremity is warranted.  See 38 U.S.C.A. § 5107, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for peripheral artery disease of the left lower extremity is granted.

Service connection for peripheral artery disease of the right lower extremity is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


